Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
2.	This action is responsive to the Application filed on 3/31/2021, which is a continuation of application 16858449, which was filed on 4/24/2020,16858449 is a continuation of application 15829599, which was filed on 12/1/2017 and now US Patent 10674107, 15829599 is a continuation of application 14324118, which was filed on 7/4/2014 and now US Patent 9955102, 14324118 is a continuation of 13155605, which was filed on 6/8/2011 and now US Patent 8819555.  Claims 1-14 are pending in this application.  A filing date of 3/31/2021 is acknowledged. The sought benefit of provisional application 61473098 (which was filed on 4/7/2011) is acknowledged.  Claims 1, 6, 11-14 are independent claims.  

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 1, 6, 11, 12, 13, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 18, 18, 18 and 10 of U.S. Patent No. 8972267, Claims 2-5, 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 and 14-16 of U.S. Patent No. 8972267. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in instant application are broader than claims in patent … enable voice command control of the AVDD … configure an electronic program guide (EPG) to present on the display metadata associated with the channel name … and responsive to a determination that the voice command does not match a channel name, determine whether the voice command indicates an input device … ” among other features which do not appear in independent claim 1 in instant application.  Please note independent claim 1 of Patent 8972267 cites a determination that the voice command indicates an input device, and the input device configured for communicating video content to the AVDD, which is same as features cited in instant application, read as, “responsive to the voice command indicating an input device configured for communicating video content to the AVDD, configure the AVDD to present video from the input device. Based on similar analysis, independent Claim 6 is “a device” claim and cites similar limitations as claim 10 in patent 8972267, and independent Claims 11, 12 and 13 are “method” claim and cites similar limitations as claim 18 in patent 8972267, and independent Claim 14 is “a device” claim and cites similar limitations as claim 10 in patent 8972267.  The features of the instant claims 2-5 and 2-10 do not appear to contain additional limitations over the claims 2-5 and 14-16 of patent 8972267 that would patentably differentiate the three claim sets in a non-obvious way. See more analysis details below:
Instant Application 1728786
Patent 8972267
1. An audio video display device (AVDD) comprising: at least one processor configured to communicate with at least 



receive at least one voice command; 


responsive to the voice command matching a channel name of a channel, present on the display metadata associated with the channel name, or tune the AVDD to the channel;








and responsive to the voice command indicating an input device configured for 

to configure the processor to: enable voice command control of the AVDD;  
receive a voice command from a person;  determine whether the voice command 
matches a channel name;  
responsive to determining that the voice command matches a channel name;  configure an electronic program guide (EPG) to present on the display metadata associated with the channel name, or tune the AVDD to the channel number correlated to the channel name;  and responsive to a determination that the voice command does not match a channel name, determine whether the voice command indicates an input device, the input device configured for communicating video content to the AVDD, and responsive to a 
configure the AVDD to present video from the input device.

receive at least one voice command; 

responsive to the voice command matching a channel name of a channel, present on the display metadata associated with the channel name, or tune the AVDD to the channel;









storage medium with instructions executable by at least one processor to 
configure the processor to: 
receive a voice command from a person; 
determine if the voice command matches a channel name;  responsive to determining that the voice command matches a channel name, determine if the channel name correlates to at least a first channel number and a second channel number;  
responsive to determining that the channel name correlates to at least the 
first and second channel numbers, tune to a predetermined preferred one of the 
first and second channel numbers;  

present video from the input device indicated by the voice command.







responsive to the voice command matching a channel name of a channel, presenting on a display metadata 

converting the voice command using speech recognition software to a 
computer-understandable voice command;  determining if the 
computer-understandable voice command matches a channel name;  responsive to determining that the computer-understandable voice command matches a channel 

corresponding to the channel name, and responsive to determining that the voice 
command does not match a channel name, determining whether the voice command matches an input device, and responsive to a determination that the voice command indicates an input device the method automatically configures the AVDD to present video from the input device.







responsive to the voice command matching a channel name of a channel, presenting on a display metadata 

and responsive to the voice command indicating an input device configured for communicating video content to the AVDD, configuring the AVDD to present video from the input device.

converting the voice command using speech recognition software to a 
computer-understandable voice command;  determining if the 
computer-understandable voice command matches a channel name;  responsive to determining that the computer-understandable voice command matches a channel 

corresponding to the channel name, 
and responsive to determining that the voice command does not match a channel name, determining whether the voice command matches an input device, and responsive to a determination that the voice command indicates an input device the method automatically configures the AVDD to present video from the input device.







responsive to the voice command matching a channel name of a channel, presenting on a display metadata 

and responsive to the voice command indicating at least one device task, configuring the AVDD to present video from an input device correlated to performing the device task.

converting the voice command using speech recognition software to a 
computer-understandable voice command;  determining if the 
computer-understandable voice command matches a channel name;  responsive to determining that the computer-understandable voice command matches a channel 

corresponding to the channel name, 
and responsive to determining that the voice command does not match a channel name, determining whether the voice command matches an input device, and responsive to a determination that the voice command indicates an input device the method automatically configures the AVDD to present video from the input device.

receive at least one voice command; (1) determine whether the voice command matches a channel name and when the voice command matches a channel name, present on the display metadata 





and (2) determine whether the voice command matches an input name associated with an input in which the input is configured for communicating video content to the AVDD, and responsive to the voice command indicating the input, configure the AVDD to present video from the input.

storage medium with instructions executable by at least one processor to 
configure the processor to: 

receive a voice command from a person;  determine if the voice command matches a channel name;  responsive to determining that the voice command matches a channel name, determine if 
responsive to determining that the channel name correlates to at least the 
first and second channel numbers, tune to a predetermined preferred one of the 
first and second channel numbers;  
and responsive to a determination that the voice command does not match a channel name, determine if the voice command indicates an input device, the input device configured for communicating with the AVDD, and responsive to a determination that the voice command indicates an 
input device communicating with the AVDD, automatically configure the AVDD to present video from the input device indicated by the voice command.

					
					Claim objections
4.	Claim 12 is objected to because of the following informalities:  claim 12 is identical to claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 cites “responsive to the voice command indicating an input device configured for communicating video content to the AVDD… “  It is unclear what the “input device” refers to. There are plurality of “input device” involved in a process of present video based on the received user command, including a touch screen to receive user input, a sensor to receive user’s voice command.  Therefore, claim 1 is unclear in scope, and its respective dependent claims are also unclear for not resolving the ambiguities of claim 1.  
Claim 5 cites “a first channel number” and “second channel number,” however, claim 2 cites “channel names” without citing “first channel number and second channel 
Claim 6 cites “responsive to the voice command indicating at least one device task, configure the AVDD to present video from an input device correlated to performing the device task.” Does “the input device” and “device task” refer to other display device(s) connected to the AVDD? Therefore, claim 6 is unclear in scope, and its respective dependent claims are also unclear for not resolving the ambiguities of claim 6.  
Claim 11-14 include similar limitations and are unclear what “input device” and “device task” refer to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3, 4, 6, 8, 9, 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woo-Yong Chang et al (US Publication 20110119715 A1, hereinafter Chang), and in view of Tsugihiko Haga et al (US Publication 20090262001 A1, hereinafter Haga)

As for independent claim 1, Chang discloses: 1. An audio video display device (AVDD) ([0024], the control system includes a mobile device and an external device, such as a TV) comprising: at least one processor configured to communicate with at least one video display, the processor being programmed with instructions to: receive at least one voice command (Fig. 5, S520, receive user voice to change channel); responsive to the voice command matching a channel name of a channel, present on the display metadata associated with the channel name, or tune the AVDD to the channel ([0026], the EPG data includes various schedule or other related information about broadcast program, including program titles, broadcaster ; 
Chang discloses a mobile device is used as a remote control to receive user voice command and present video based on user command but does not clearly disclose receiving the voice command indicating an input device, in an analogous art of remote control system using voice input, Haga clearly discloses: and responsive to the voice command indicating an input device configured for communicating video content to the AVDD, configure the AVDD to present video from the input device ([0072], [0088], [0094], when the control command associated with the voice command is a mode changing command such as “TV_MODE” or “DVD_PLAY-MODE”, processing that outputs such command, “TV_MODE” is associated with an operation that outputs a device control command to a television set to switch the input source for inputting a video signal to the tuner of the television set, “DVD_MODE” is associated with an operation that outputs a device control command to a television set to switch the input source for inputting a video signal to a DVD recorder).Chang and Haga are in analogous art because they are in the same field of   
endeavor, remote control system using voice input. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the 

As for claim 3, Chang-Haga discloses: wherein the processor is configured with instructions to match the voice command with an input source name (Haga: [0072], [0088], [0094], when the control command associated with the voice command is a mode changing command such as “TV_MODE” or “DVD_PLAY-MODE”, processing that outputs such command, “TV_MODE” is associated with an operation that outputs a device control command to a television set to switch the input source for inputting a video signal to the tuner of the television set, “DVD_MODE” is associated with an operation that outputs a device control command to a television set to switch the input source for inputting a video signal to a DVD recorder) . As for claim 4, Chang-Haga discloses: wherein the processor is configured with instructions to match the voice command with an input source task (Chang: Fig. 6, id broadcast program is not aired, generate control signal to play back previously stored broadcast program; Haga: [0072], [0088], [0094], when the control command associated with the voice command is a mode changing command such as “TV_MODE” or “DVD_PLAY-MODE”, processing that outputs such command, “TV_MODE” is associated with an operation that outputs a device control command to a television set to switch the input source for inputting a video signal to the tuner of the television set, . 
As for independent claim 6, Chang discloses: An audio video display device (AVDD) ([0024], the control system includes a mobile device and an external device, such as a TV) comprising: at least one processor configured to communicate with at least one video display, the processor being programmed with instructions to: receive at least one voice command (Fig. 5, S520, receive user voice to change channel); responsive to the voice command matching a channel name of a channel, present on the display metadata associated with the channel name, or tune the AVDD to the channel ([0026], the EPG data includes various schedule or other related information about broadcast program, including program titles, broadcaster names, channel numbers, summaries of programs, broadcast program reservation numbers; [0058]-[0060], when a user is currently watching channel 24, and speaks a user voice command of “MBC”, which is a broadcaster name, into the input unit, if “MBC” is found in the EPG data, the generating unit generates a control signal to change the currently-airing broadcast cannel to the channel for MBC; Fig. 5, S530, extract keyword from received user voice; S540 broadcast information related to extracted keyword searched from EPG); 
Chang discloses a mobile device is used as a remote control to receive user voice command and present video based on user command but does not clearly disclose receiving the voice command indicating an input device, in an analogous art of remote and responsive to the voice command indicating at least one device task, configure the AVDD to present video from an input device correlated to performing the device task ([0072], [0088], [0094], when the control command associated with the voice command is a mode changing command such as “TV_MODE” or “DVD_PLAY-MODE”, processing that outputs such command, “TV_MODE” is associated with an operation that outputs a device control command to a television set to switch the input source for inputting a video signal to the tuner of the television set, “DVD_MODE” is associated with an operation that outputs a device control command to a television set to switch the input source for inputting a video signal to a DVD recorder).Chang and Haga are in analogous art because they are in the same field of   
endeavor, remote control system using voice input. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Chang using the teachings of Haga to include automatically configuring input source based on the received voice input. The motivation is to provide Chang’s device with enhanced capabilities of switching the input source for inputting video signal.

As per Claim 8, it recites features that are substantially same as those features claimed by Claim 3 thus the rationales for rejecting Claim 3 are incorporated herein.

As per Claim 9, it recites features that are substantially same as those features claimed by Claim 4 thus the rationales for rejecting Claim 4 are incorporated herein.


As per Claim 12, it recites features that are substantially same as those features claimed by Claim 1 thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 13, it recites features that are substantially same as those features claimed by Claim 1 thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 14, it recites features that are substantially same as those features claimed by Claim 1 thus the rationales for rejecting Claim 1 are incorporated herein.

7.	Claims 2, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang and Haga as applied on claims 1 and 6, and further in view of Peter Houser et al (US Patent 5774859).

As for claim 2, Chang and Haga do not disclose cause the AVDD to tune to successive channels correlated to the channel name when the same channel name being repeated plural times, in another analogous art of remote control system using voice input, Houser discloses: The AVDD of claim 1, wherein the processor is configured with instructions to, responsive to the same channel name being repeated plural times, cause the AVDD to tune to successive channels correlated to the channel name (Column 19, Lines 37-51, if “Goto Channel Sixteen” is repeated twice in a . Chang and Houser are in analogous art because they are in the same field of   
endeavor, remote control system using voice input. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Chang using the teachings of Houser to include tuning to the channel associated with the more commonly spoken command when the same channel name being repeated twice. This would provide Chang’s device with enhanced capabilities of using recognition algorithm in recognizing user’s voice command and determining which channel is the one the user intends to change to.
As per Claim 7, it recites features that are substantially same as those features claimed by Claim 2 thus the rationales for rejecting Claim 2 are incorporated herein.

8.	Claims 5 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang and Haga and Houser as applied on claims 2 and 7, and further in view of Hugh Josephs (US Publication 20110102683 A1, hereinafter Josephs)
As for claim 5, Houser discloses a channel associated with the more commonly spoken command would be selected over the less commonly spoken command (Column 19,  wherein a first channel number is a predetermined preferred one of first and second channel numbers by virtue of being a high-definition channel ([0070], HD channel would be selected as the preferred channel). Chang and Josephs are in analogous art because they are in the same field of   
endeavor, remote control system. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Chang using the teachings of Josephs to include when there are more than one channels corresponding to user command, the high-definition channel would be chosen over the standard channel. This would provide Chang’s device with enhanced capabilities of automatically choosing a high-definition channel over a SD channel so user’s experience is improved.
As per Claim 10, it recites features that are substantially same as those features claimed by Claim 5 thus the rationales for rejecting Claim 5 are incorporated herein.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171